Citation Nr: 1501401	
Decision Date: 01/12/15    Archive Date: 01/20/15

DOCKET NO.  05-06 384	)	DATE
	)
	)


THE ISSUE

Whether a December 2004 decision of the Board of Veterans' Appeals (Board) should be reversed or revised on the basis of clear and unmistakable error (CUE).


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran served on active duty from March 1982 to November 1982.   

This matter comes before the Board on a motion filed by the Veteran, who is the moving party.  In a statement received in March 2004, the moving party claimed that a Board decision of December 3, 2004, involved CUE.  Subsequent statements were submitted by his accredited representative to this effect.  

In a December 2006 decision, the Board denied the Veteran's motion to revise the December 2004 decision on the basis of CUE.  The Veteran appealed this denial to the United States Court of Appeals for Veterans Claims (Court), and the Board's decision was vacated pursuant to a July 2008 Joint Motion for Remand (JMR).  The parties requested that the Court vacate the Board's December 2006 decision so that a prior filed motion to vacate, which was deemed by the Court to be a motion for reconsideration, could be considered by the Board.  In a July 2010 order, the Court specifically vacated the Board's December 2006 decision.  It is noted that in March 2005 a Veterans Law Judge had denied the Veteran's motion to vacate the December 2004 decision.  The denial had not been filed as hard copy in the Veteran's claims folder.  A letter dated September 5, 2014, sent to the Veteran's representative, Disabled American Veterans, denied the Veteran's motion to vacate the Board's December 2004 decision.  


FINDINGS OF FACT

1.  The Board's decision of December 3, 2004, was consistent with the evidence then of record and the law in effect at that time. 

2.  With respect to the issues decided in the Board's decision of December 3, 2004, the Moving Party has failed to establish any kind of error of fact or law in the December 3, 2004 Board decision, that when called to the attention of later reviewers, compels the conclusion that the result would have been manifestly different but for the error. 


CONCLUSION OF LAW

The Board's decision of December 3, 2004, was not the product of CUE.  38 U.S.C.A. § 7111 (West 2014; 38 C.F.R. §§ 20.1400, 20.1403, 20.1404 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that VA's duties to notify and assist are not applicable to CUE claims.  See Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc).  

Law and Regulations

Under 38 U.S.C.A. § 7111, the Board has the authority to revise a prior Board decision on the grounds of CUE.  A motion in which review is requested based on CUE in a Board decision may be filed at any time after the underlying decision is rendered.  38 U.S.C.A. § 7111; 38 C.F.R. § 20.1400.  

CUE is a very specific and rare kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  38 C.F.R. § 20.1403(a); see Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

To warrant revision of a Board decision on the grounds of CUE, there must have been an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome of the decision.  If it is not absolutely clear that a different result would have ensued, the claimed error cannot be deemed clear and unmistakable.  38 C.F.R. § 20.1403(c).  

Examples of situations that are not CUE are: (1) a new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision; (2) a failure to fulfill VA's duty to assist the claimant with the development of facts relevant to his or her claim; or (3) a disagreement as to how the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d); See also Luallen v. Brown, 8 Vet. App. 92, 95   (1995).  Similarly, the mere misinterpretation of facts does not constitute CUE.  Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  

CUE also does not encompass the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation.  38 C.F.R. § 20.1403(e).

A review for CUE must be based on the record and the law that existed at the time the decision was made.  38 C.F.R. § 20.1403(b)(1); see also Russell v. Derwinski, 3 Vet. App. 310, 313-14 (1992).  Subsequently developed evidence may not be considered in determining whether error existed in the prior decision.  Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).  

Analysis

The December 2004 Board decision denied a rating in excess of 10 percent for a cervical spine disability, as well as the Veteran's claim of entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU).  In addition, the Board determined that the Veteran had not perfected a timely appeal on the issues of entitlement to service connection for a knee disability and entitlement to an increased rating for schizophrenia so that the Board did not have jurisdiction to address these issues. 

The Veteran has contended that there was CUE in the Board's decision because the RO did not give all the facts to the Board.  Specifically, he contended that he had regular appointments with his VA psychiatrist every six months, and that she prescribed medication for his service-connected schizophrenia.  He also contended that he was prescribed medication for his service-connected cervical spine disorder.  It was asserted that the RO ignored these records.  

To the extent the Veteran refers to VA treatment records and asserts the RO failed in its duty to assist, this could be a contention that the RO did not obtain his VA treatment records.  As mentioned above, the law provides, as a general rule, that a failure of the duty to assist does not constitute CUE.  38 C.F.R. § 20.1403(d).  The Board acknowledges that the Court held in Bell v. Derwinski, 2 Vet. App. 611 (1992), that VA medical records which are in existence are constructively of record and the failure of the RO or the Board to consider any such pertinent records might constitute CUE, even though such evidence was not actually in the record assembled for appellate review.  However, it is noted that VA treatment records were obtained in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence that is contained in the record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  As such, there was no violation in the duty to assist.  A basis for a finding of CUE is not established in this regard.  

Although the Veteran's accredited representative indicated in a June 2005 statement that the Board had erred by failing in the December 2004 decision to assume jurisdiction of the appeal for an increased rating for the Veteran's schizophrenia, no argument as to this purported error has been provided.  Moreover, no timely appeal of the issue of entitlement to an increased evaluation for schizophrenia was perfected at that time.  As such, it does not appear that this contention constitutes a valid claim for CUE.  See 38 C.F.R. § 20.1404(b)

Finally, the record reflects that the Board denied the Veteran's claims of entitlement to an increased rating for his cervical spine disorder and entitlement to a TDIU in accord with 38 C.F.R. § 3.655 because he failed to report for VA medical examinations scheduled in connection with this case, that he was notified of the consequences if he failed to report, and no good cause was shown for this failure to report.  The veteran has not disputed that he failed to report for the scheduled VA medical examinations.

Under 38 C.F.R. § 3.326(a) (2004), individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 (2004 and 2006) address the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation at (a) provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination, action shall be taken.  At (b) it is provided that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  However, when the examination is scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  The issues adjudicated in the December 3, 2004, Board decision were claims for an increase. As such, the provisions of 38 C.F.R. § 3.655(b) were applicable.  

The Veteran's representative has asserted that the Veteran's routine evaluations by his treating physician meet and, in most cases, exceed the completeness of the regular compensation and pension examination, and that this data was sufficient for ratings purposes and met the regulatory provisions of 38 C.F.R. § 3.326(b) (provided that it is otherwise adequate for ratings purposes, any hospital report, or any examination report, from any government or private institution may be accepted for rating a claim without further examination).  However, no such assertion appears to have been made at the time of the December 2004 decision.  Further, even if such assertions had been made, the issue of whether these reports were sufficient for rating purposes reflects a disagreement to how the evidence was weighed or evaluated, which does not constitute CUE under the law.  38 C.F.R. § 20.1403(d)(3).  More importantly, the fact that the Veteran appeared for his regular evaluations with his treating physician does not change the fact that he failed to report for the VA medical examinations that were scheduled for the purpose of evaluating his appellate claims, he was notified of the consequences if he failed to report, no good cause was shown for his failure to report, and the provisions of 38 C.F.R. § 3.655(b) mandate that in such circumstances claim(s) for an increase must be denied. 

In view of the foregoing, the Board's denial of the Veteran's claims in the December 3, 2004, decision was supported by the evidence then of record, and was consistent with the law in effect at that time.  

There being no other assertions of CUE regarding the December 3, 2004, decision, the Board concludes that to the extent error was committed in that decision, the evidence does not show that, had it not been made, it would have manifestly changed the outcome; it is not absolutely clear that a different result would have ensued.  Accordingly, that decision was not the product of CUE, and the benefit sought on appeal must be denied.  See 38 C.F.R. § 20.1403.  


ORDER

Inasmuch as the December 3, 2004, Board decision was not the product of CUE, the motion to revise the decision is denied.  



                       ____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



